Case 1:18-cv-02351-RBJ Document 15-13 Filed 10/05/18 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-02351-KLM

  FARMLAND PARTNERS INC.,

         Plaintiff,

  v.

  ROTA FORTUNAE (WHOSE TRUE NAME IS UNKNOWN), JOHN/JANE DOES 2–10
  (WHOSE TRUE NAMES ARE UNKNOWN),

         Defendants.


                  DECLARATION FROM JOSHUA MITTS IN SUPPORT OF
                         PLAINTIFF’S MOTION TO REMAND


  I, Joshua Mitts, declare that the following is true and correct based upon my personal knowledge:
             1. I am an associate professor of law at Columbia Law School, where I teach and

  write on securities law. I have a Ph.D. in Finance. My work has been published in law reviews

  and peer-reviewed journals. Attached hereto as Exhibit A is a true and correct copy of my

  current curriculum vitae.

             2. I have personal knowledge of the facts set forth herein, and if called and sworn as

  a witness, could and would competently testify thereto.

             3. I have been retained by the law firm Morrison & Foerster LLP in connection with

  the above-captioned matter.

             4. I reviewed trading records of option contracts written on the stock of Farmland

  Partners Inc. (“FPI” or “Farmland Partners”) that preceded and followed the July 11, 2018

  publication on SeekingAlpha.com of a posting attributed to Rota Fortunae (the “Rota Fortunae

                                                  1
Case 1:18-cv-02351-RBJ Document 15-13 Filed 10/05/18 USDC Colorado Page 2 of 10




  Posting”). Attached hereto as Exhibit B is a true and correct copy of trading data I obtained from

  CBOE LiveVol, which provides options time and sales data from 2011 to the present.

              5. The trading activity in Farmland Partners demonstrates that traders had placed

  large bets that the stock of Farmland Partners would drop precipitously on, or soon after, July 11,

  2018, and had taken an extraordinary derivatives position that would have the effect of inducing

  a massive sell-off in the stock of Farmland Partners. Specifically, the data revealed unusually

  large short-dated put option positions amassed prior to the July 11, 2018 publication of the Rota

  Fortuna Posting.

              6. A standard put option contract gives a trader (the “holder”) the right to sell 100

  shares of a given stock (the “underlying security”), at a specified price (the “strike price”) prior

  to a given date (the “expiration date”). If the holder exercises the put option, his or her

  counterparty (the “dealer”) is obligated to sell the shares at the indicated strike price and deliver

  the proceeds to the holder. An inability to sell the shares on the open market for more than the

  strike price causes the dealer to suffer a loss equal to the difference between the strike price and

  the market price. Because the holder can also sell shares on the open market, he or she will only

  exercise the put option when the market price is below the strike price—i.e., the option is “in the

  money.”

              7. Put options can be risky bets: they are worthless to the holder if the stock price

  remains above the strike price but offer huge payoffs when it falls below that threshold.

  Conversely, a dealer’s economic exposure is highly asymmetric: as long as the stock price

  remains above the strike price, the dealer suffers no loss whatsoever; as soon as it falls below,

  the dealer suffers a loss with certainty.


                                                    2
Case 1:18-cv-02351-RBJ Document 15-13 Filed 10/05/18 USDC Colorado Page 3 of 10




             8. A put option that is soon to expire is a particularly risky bet for its holder, because

  there is even less of a chance that the price will decline in such a short time.

             9. Short-dated put options are often purchased in advance of a specific event

  investors expect to drive significant movement in a stock’s price. For example, there is a robust

  market for such options in advance of certain public-companies’ earnings announcements.

             10. Farmland Partners did not have any earnings call or other disclosures or events

  scheduled for July 11, 2018, or during the pendency of the short-dated put options, that would

  explain the volume of trading in such securities.

             11. I also observed minimal price volatility of FPI stock until the date approached

  when Seeking Alpha published the Rota Fortuna Posting. FPI’s stock price closed below $7.50

  on only 13 days over the year spanning June 1, 2017 to May 31, 2018, and never below $7.

             12. Moreover, many of these put options were very cheap, suggesting the market was

  not anticipating any such negative news. As shown below, on June 1, 2018, a total of 2,947 put

  options with a strike price of $7.50 expiring on July 20 were sold for $0.20 per share. A price of

  $0.20 per share implies that the options dealer ascribed a low probability to FPI’s stock price

  falling below $7.50. This follows from a simple “expected loss” calculation, i.e., an average

  weighted by probabilities.

             13. For example, suppose the dealer believed there was a 50% chance the stock price

  might fall to $6.50 (yielding a loss of $1.00), and a 50% chance the stock price would remain

  above $7.50 (yielding no loss). A rational dealer would charge at least $0.50 per share, which is

  simply the “expected loss” obtained by taking a weighted average: $1.00 x 50% + $0.00 x 50% =

  $0.50. As this example illustrates, the greater the chance of a larger price decline, the higher the


                                                      3
Case 1:18-cv-02351-RBJ Document 15-13 Filed 10/05/18 USDC Colorado Page 4 of 10




  price the dealer will charge. An option price of $0.20 reflects a low probability of a substantial

  price decline, or equivalently, a high probability of an insubstantial price decline.

             14. Historically, there has been little trading in FPI put and call options. For example,

  from January 1 to May 31, 2018, a total of 2,852 FPI option contracts changed hands, or an

  average of 27.96 contracts per day. During that same period, on 27 out of 102 trading days, there

  was no options trading at all.

             15. Most of the sparse options trading that occurred over this period involved long-

  dated options—i.e., options expiring in 60 or more days from the date of the trade. Specifically,

  2,106 of 2,852, or 73.8%, of FPI option trades between January 1 and May 31, 2018 involved

  such long-dated options.

             16. Trading in Farmland Partners options increased substantially beginning June 1,

  2018, when trading records show a massive accumulation of short-dated puts.

             17. For example, the following block transactions in short-dated puts occurred on or

  after June 1, 2018. While trade direction is not publicly disclosed by the CBOE, these are very

  likely to be purchases because they were executed at the upper end of the national best bid-offer

  (NBBO) quote or other contemporaneous quotes, the standard method for trade direction

  classification employed in the finance literature.

  Date       Time            Option              Qty       Price   Exchange   Stock NBBO    Seq Num
  6/1/18     11:15:58:427    FPI Jul20 7.50 P    1,947     0.2     PHLX       8.45 x 8.47   47577412
  6/1/18     15:24:28:877    FPI Jul20 7.50 P    1,000     0.2     PHLX       8.55 x 8.56   123677945
  6/19/18    11:15:23:600    FPI Aug17 10.00 P   250       1.5     PHLX       8.96 x 8.97   52457054
  6/19/18    13:10:10:600    FPI Aug17 10.00 P   250       1.5     PHLX       8.94 x 8.96   93110163
  6/19/18    13:27:01:950    FPI Aug17 10.00 P   250       1.5     PHLX       8.94 x 8.95   98121891
  6/19/18    14:22:37:727    FPI Aug17 10.00 P   250       1.5     PHLX       8.96 x 8.97   116127697
  6/21/18    10:19:31:427    FPI Aug17 10.00 P   250       1.45    ARCA       9.13 x 9.16   27999930


                                                       4
Case 1:18-cv-02351-RBJ Document 15-13 Filed 10/05/18 USDC Colorado Page 5 of 10




             18. The 2,947 block purchase of short-dated puts with a strike price of $7.50 on June

  1, 2018 was extremely unusual in two ways. First, that volume was more than 100 times the

  historical daily volume for FPI options of 27.96 contracts per day over the period January 2018

  to May 2018. Second, that transaction far exceeded the quantity of option contracts quoted by

  market makers at that time. For example, quote data obtained from CBOE LiveVol shows that at

  11:15:51:750 a dealer offered to sell up to 230 put option contracts at a price of $0.40 per share.

  But that quantity fell far short of the trade executed just seven seconds later at 11:15:58:425 for

  1,947 contracts at a price of $0.20 per share. This evidence indicates that block trade was a

  bespoke transaction negotiated with an options dealer who was not offering that quantity of put

  option contracts to buyers on the open market.

             19. The block purchases of 2,947 short-dated puts at a strike price of $7.50 on June 1,

  as well as the block purchases of 1,250 short-dated puts at a strike price of $10.00 on June 19

  and June 21, created a “powder keg” of derivatives exposure which would transform a minor

  price decline in FPI’s stock into a sudden and sharp crash in the share price. A key component is

  the massive options exposure at these different strike prices, which, like a chain of dominos, had

  the potential to induce a sustained sell-off in FPI’s stock.

             20. The 1,250 short-dated puts at a strike price of $10.00 were already in the money,

  and thus served no legitimate economic hedging function. Purchasing an in-the-money put is

  very similar to shorting the stock, which a buyer could do more cheaply by simply shorting the

  stock directly. It is difficult to identify any legitimate economic rationale for acquiring such a

  massive quantity of in-the-money puts other than to induce delta-hedging, as discussed below.




                                                    5
Case 1:18-cv-02351-RBJ Document 15-13 Filed 10/05/18 USDC Colorado Page 6 of 10




             21. From June 1 to July 10, a total of 11,532 FPI option contracts were traded,

  corresponding to 1.153 million underlying shares. Over this period, only 724 of 11,532, or

  6.28%, of trading volume involved long-dated options expiring in 60 days or more. Over 93.7%

  were short-dated options. For comparison, 746 of 2,852 options traded between January 1 and

  May 31, 2018, or 26.2%, were short-dated options.

             22. The following chart compares long and short dated puts from January 3, 2018

  through July 11, 2018:




             23. On July 11, 2018, the day of the Rota Fortunae Posting, the put-call ratio of open

  interest on FPI’s options was 10.33 to 1, an all-time high. For comparison, the ratio was .91 to 1

  on May 31, 2018 and .75 to 1 on August 31, 2018. The following chart reflects the put-call ratio

  of open interest on FPI’s options from January 3, 2018 through August 31, 2018:




                                                  6
Case 1:18-cv-02351-RBJ Document 15-13 Filed 10/05/18 USDC Colorado Page 7 of 10




             24. Intraday Trading of Farmland Partners Stock on July 11, 2018 Caused a Massive

  Price Decline in Farmland Partners Stock.

             25. The Rota Fortunae Posting occurred at approximately 8:30a.m. on July 11, 2018.

             26. Rota Fortunae sent a “tweet” via Twitter broadcasting the Rota Fortunae Posting

  at approximately the same time—the first of eighteen twitter messages Rota Fortunae transmitted

  on July 11—which was “re-tweeted” by three other accounts the same day, and “liked” by

  fourteen more, calling additional attention to the Rota Fortunae Posting.

             27. Farmland Partners’ stock price fell to a low of $5.28 on July 11, but did not do so

  immediately. The decline was modest until the price crossed $7.50 around 10:40 a.m. The price

  then declined precipitously, falling to approximately $6.00 at 12:00 p.m. and down to $5.35 by

  1:30 p.m. The massive selloff of Farmland Partners stock began when the stock price fell below




                                                   7
Case 1:18-cv-02351-RBJ Document 15-13 Filed 10/05/18 USDC Colorado Page 8 of 10




  $7.50. It was at this point that options dealers ordinarily engage in so-called “delta-hedging” to

  cover their losses.

              28. “Delta-hedging” is one of two ways put option dealers can minimize (“cover”)

  their losses upon a decline in the price of the underlying security. The first is to collect an up-

  front premium which compensates dealers for their expected losses. For a simplified example,

  suppose a dealer believes there is a 10% chance of a $100 loss. The dealer will charge the holder

  a premium of $10 ($100 x 10% = $10) in exchange for writing the option. But dealers also

  recognize that these probability estimates are uncertain and may turn out to be incorrect—

  unexpected risks may materialize. To minimize losses when that occurs, dealers will take

  additional actions to reduce their economic exposure to price declines in the underlying security.

              29. One such action is to sell the underlying security at the highest possible price—

  i.e., as soon as it becomes apparent that an unexpected price decline may occur. If the dealer

  does not own the underlying shares, he or she will sell short those shares at that time. Crucially,

  it would be irrational for the dealer to sell (or sell short) while the price of the underlying

  security remains substantially above the strike price or fluctuates within a typical range of

  volatility because expected declines are compensated by the option premium. The need to sell

  the underlying security arises only when the dealer encounters an unexpected price decline.

              30. Reducing the economic exposure of writing a put option by selling the underlying

  stock becomes more necessary as the prospect of mounting losses rises. This dynamic

  adjustment is known as “delta-hedging,” and is described in standard textbooks (e.g.,

  MCDONALD, DERIVATIVES MARKETS CH. 13 (2012)). The term “delta” in “delta-hedging” refers




                                                     8
Case 1:18-cv-02351-RBJ Document 15-13 Filed 10/05/18 USDC Colorado Page 9 of 10




  to the probability of a decline in the price of the underlying security. Because dealers can suffer

  substantial losses upon such a decline, delta-hedging can often lead to a rapid and sharp sell-off.

              31. Crucially, in light of the options position that had accumulated, the term

  “insolvency” in the title of the Rota Fortunae Posting would mechanically induce delta-hedging.

  From my analysis of articles posted on Seeking Alpha from 2010-17, the average abnormal

  return (accounting for various risk factors) to the publication of articles containing variations of

  the term “insolvent” (e.g., insolvency, insolvent, and so forth) is -3.29% in logarithmic

  percentage points (i.e., the continuously compounded percentage). Inducing a price decline of

  that magnitude by posting an article containing that term, alongside a concurrent “powder keg”

  of put options exposure, would be well-understood by market participants as forcing those

  options dealers to engage in delta-hedging, mechanically driving down the price of Farmland

  Partners’ stock.

              32. The following chart reflects the price decline of Farmland Partners stock on July

  11, 2018. Based on the strike price of the largest block trades—$7.50—it is clear that options

  dealers are covering losses by engaging in delta-hedging, i.e., selling short massive quantities of

  underlying shares, as the price approaches $7.50. The price decline is more rapid after 10:30am

  as the stock price approaches $7.50, and the difference in the speed of the price decline before

  and after that time is statistically significant. Moreover, most of the intraday trading volume

  occurs during the window following 10:30am, after delta-hedging by options dealers leads to a

  free-fall decline in the stock price.




                                                    9
Case 1:18-cv-02351-RBJ Document 15-13 Filed 10/05/18 USDC Colorado Page 10 of 10




            33. I declare under penalty of perjury that the foregoing is true and correct to the best

  of my knowledge.



                       3 2018
  Executed on: October _,

                                                       _______________________________
                                                                Joshua Mitts




                                                 10
